Name: COMMISSION REGULATION (EC) No 52/96 of 15 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 16. 1 . 96 EN I Official Journal of the European Communities No L 11 /5 COMMISSION REGULATION (EC) No 52/96 of 15 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 16 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 January 1996. For the Commission Franz FISCHLBR Member of the Commission ( ! ) OJ No L 337, 24. 12. 1994, p . 66. (2) OJ No L 307, 20. 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . W OJ No L 22, 31 . 1 . 1995, p . 1 . No L 11 /6 EN Official Journal of the European Communities 16 . 1 . 96 ANNEX to the Commission Regulation of 15 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (! ) value 0702 00 15 052 64,5 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 61,7 064 59,6 464 177,3 066 624 81,041,7 068 999 106,7 62,3 204 0805 30 20 052 67,0 38,8 204 45,8 208 44,0 388 67,5 212 117,9 400 42,9 624 98,2 512 54,8 999 67,5 l 520 66,5 0707 00 10 052 111,6 524 100,8 053 166,9 528 94,7 060 61,0 600 82,1 066 53,8 624 41,6 068 60,4 999 66,4 204 144,3 0808 10 51 , 0808 10 53, 624 135,0 0808 10 59 052 64,0 999 104,7 064 78,6 0709 10 10 220 125,7 388 39,2 999 125,7 400 81,9 0709 90 71 052 126,9 404 73,2 204 77,5 508 68,4 512 51,2 412 54,2 624 524 57,4 209,5 528 48,0 999 117,0 728 107,3 0805 10 01 , 0805 10 05, 800 78,00805 10 09 052 42,6 204 804 21,0 53,5 999 64,0 208 68,2 0808 20 31 052 86,3 212 47,8 064 72,5 388 40,5 388 79,6 448 32,6 400 84,7 I 600 63,7 512 89,7 624 53,6 528 84,1 999 50,3 624 79,0 0805 20 11 052 67,2 728 115,4 I 204 71,1 800 55,8 624 86,6 804 1 12,9 l 999 75,0 999 86,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999' stands for 'of other origin'.